Citation Nr: 0713106	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  04-11 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.

2.  Entitlement to a compensable disability rating for 
pharyngitis.

3.  Entitlement to service connection for carcinoma of the 
tonsils, claimed as secondary to service-connected 
pharyngitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from June 1952 to May 1956.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 decision of the RO that, in 
part, declined to reopen a claim for service connection for a 
back disability on the basis that new and material evidence 
had not been received; and denied a compensable disability 
rating for service-connected pharyngitis.

In July 2004, the veteran withdrew his prior request for a 
Board hearing, in writing.

The issues of service connection for a back disability, as 
reopened below, and for a compensable disability evaluation 
for service-connected pharyngitis are addressed in the REMAND 
portion of the decision below; and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In September 1956, the RO denied service connection for a 
back disability; the veteran did not file an appeal. 

2.  Additional evidence not previously considered by the RO 
at the time of the September 1956 denial, when considered by 
itself or in connection with evidence previously assembled, 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for a back disability, and 
raises a reasonable possibility of substantiating the claim.  




CONCLUSIONS OF LAW

1.  The RO's September 1956 decision, denying service 
connection for a back disability, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2006).

2.  The evidence received since the RO's September 1956 
denial is new and material, and the claim for service 
connection for a back disability is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal for reopening the claim for service connection 
for a back disability, further assistance is unnecessary to 
aid the veteran in substantiating his claim.  



II.  Petition to Reopen

The veteran's original claim for service connection for a 
back disability was denied by the RO in September 1956.

Evidence of record at the time of the September 1956 decision 
included some service medical records, reflecting no back 
injury or trauma; some service personnel records; and the 
report of a September 1956 VA examination, showing a defect 
found on X-ray in interarticularis with mild slipping 
forward, but spondylolisthesis not found.

Based on the evidence of record, the RO concluded that the 
evidence did not reveal any orthopedic pathology.  The 
veteran was notified of this decision in November 1956, and 
he did not file an appeal.

As there was no timely appeal, the RO's September 1956 denial 
of service connection for a back disability is final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The present claim was initiated by the veteran in August 
2002.  VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing 
evidence not previously submitted; "material evidence" is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since September 1956 consists of 
private medical treatment records showing a nondisplaced 
compression fracture of T7 in September 1987, a spinal fusion 
in February 1988, continuing back pain in the 1990's, and 
degenerative disc disease and spondylosis of the cervical and 
lumbar spine in January 1998; and include additional service 
medical records showing treatment in service for chronic 
lumbar back pain and X-ray findings of minimal compression of 
anterior body of L1 and unilateral pars interarticularis 
defect with possible slipping L5 on S1, and a diagnosis of 
congenital anomaly lumbosacral spine with possible old 
compression fracture L1 body causing chronic lumbosacral 
strain.

This evidence is new in that it was not previously of record 
and is not cumulative.

The newly submitted evidence is also relevant.  Here, the 
private medical records show current back disabilities and 
relate to unestablished facts necessary to substantiate the 
claim, and are neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial.  Likewise, the newly submitted service medical 
records show treatment for back pain in service and include 
an assessment of chronic lumbosacral strain.  While the 
veteran's statements are not competent to establish a link 
between his current back disabilities and service, he is 
competent to offer statements of first-hand knowledge of his 
in-service back pain.  Given the presumed credibility, the 
evidence raises a reasonable possibility of substantiating 
the claim for service connection.

Hence, the veteran's application to reopen the claim for 
service connection for a back disability must be granted. 
38 U.S.C.A. § 5108.




ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for a back disability.


REMAND

Records in the claims folder show that the veteran is 
receiving Social Security benefits based upon disability.  
Some of the medical evidence that was used by SSA to award 
disability benefits may not have been obtained.  The Court 
has held that when VA is put on notice of the existence of 
relevant SSA records, VA must seek to obtain those records 
before proceeding with the appeal.  Lind v. Principi, 3 Vet. 
App. 493, 494 (1992).

Back Disability

As the petition to reopen the claim for service connection 
for a back disability has been granted, de novo consideration 
of the claim on appeal is appropriate.

The Board notes that the veteran reported receiving treatment 
for back pain at the U.S. Naval Hospital in Portsmouth, 
Virginia, in July 1955.  These records are essential to the 
veteran's claim for service connection, and the RO or AMC 
should make an attempt to obtain the veteran's hospital 
clinical records during his period of active service.  See 
38 U.S.C.A. § 5103.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

A veteran's report of a continuity of symptomatology and the 
newly submitted service medical records satisfy the 
requirement for evidence that the current condition may be 
related to service.  Kowalski v. Nicholson, 19 Vet App 171 
(2005).  In this case, while the veteran reported a 
continuity of back pain, there is no competent medical 
opinion specifically linking any current back disability to 
service.

An examination is needed to determine whether any of the 
veteran's current back  disabilities either had its onset 
during service or is related to his active service-to 
specifically include in-service incidents of back pain and 
chronic lumbosacral strain.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4) (2006).

Pharyngitis 

The veteran contends that his service-connected pharyngitis 
is more severe than currently rated, and warrants a 
compensable disability rating.

The Board notes that the veteran had completed radiation 
treatment in September 2000 for carcinoma affecting both 
tonsils.  He also had surgical resection of a metastatic node 
in the left neck.  The record is unclear as to whether any 
additional impairment of the veteran's throat could be 
attributable to the service-connected pharyngitis.

The veteran has not been afforded a VA examination to 
evaluate the severity of his service-connected pharyngitis.  

The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).



Carcinoma of the Tonsils

In December 2002, the RO denied service connection for 
carcinoma of the tonsils.  The veteran submitted a notice of 
disagreement in August 2003.  The RO or AMC has not issued a 
statement of the case for entitlement to service connection 
for carcinoma of the tonsils, in response to the notice of 
disagreement.  The Board is required to remand the claim for 
the issuance of such a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies from the Social 
Security Administration of the 
determination which awarded benefits to 
the veteran and the medical records used 
as a basis to award those benefits.

2.  Take appropriate action to obtain the 
veteran's hospital clinical records for 
treatment of back pain in service in July 
1955 at the U.S. Naval Hospital in 
Portsmouth, Virginia.  Send a copy of the 
veteran's separation document with the 
request.  All records and/or responses 
received should be associated with the 
claims file.    

3.  Afford the veteran a VA examination 
to identify all current disability 
underlying the veteran's current 
complaints of back pain; and to determine 
whether it is at least as likely as not 
(50 percent probability or more) that any 
such disability either had its onset in 
service, or is the result of disease or 
injury incurred or aggravated during 
service, to specifically include the in-
service incidents of back pain in 1955. 

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the report of 
the examination should reflect 
consideration of the file.

4.  Afford the veteran a VA examination 
for evaluation of his service-connected 
pharyngitis.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the examiner 
designated to examine the veteran, and 
the report of the examination or addendum 
should note review of the claims folder.  

The examiner should clearly identify all 
current disorders of the throat, 
including (1) the presence and/or absence 
of any hoarseness or inflammation of the 
vocal cords or mucus membrane; (2) the 
presence and/or absence of any thickening 
or nodules of the vocal cords, polyps, or 
submucous infiltration; and (3) the 
presence and/or absence of any carcinoma.  
Regarding each current disorder of the 
throat, and particularly any carcinoma, 
the examiner should provide an opinion as 
to whether such disorder is etiologically 
related to the veteran's pharyngitis.  

These specific findings are needed to 
rate the veteran's disability in 
accordance with the rating schedule.  It 
is therefore important that the examiner 
furnish the requested information.

5.  If the veteran fails to report to any 
scheduled examination(s), obtain and 
associate with the record a dated copy of 
any notice to the veteran of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

6.  Issue a statement of the case with 
regard to entitlement to service 
connection for carcinoma of the tonsils, 
claimed as secondary to service-connected 
pharyngitis.  The Board will further 
consider this issue only if a sufficient 
substantive appeal is received in 
response to the statement of the case.

7.  After ensuring that the requested 
actions are completed, re-adjudicate the 
claims on appeal.  If the benefits sought 
on appeal remain denied, issue a 
supplemental statement of the case (SSOC) 
before the claims file is returned to the 
Board, if otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


